Citation Nr: 0125237	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  96-20 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right wrist.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from May 1979 to February 
1988.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

In October 1997, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDING OF FACT

A right wrist injury is related an injury sustained in 
service.  


CONCLUSION OF LAW

A right wrist injury was incurred in service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, a 
disease that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

Service medical records reflect that in June 1986 the veteran 
presented complaints of right elbow pain and swelling and 
provided a history of having hit his elbow on a hard object 
the prior year.  X-ray examination of the right elbow 
revealed a well defined bony shadow adjacent to the ulnar 
epicondyle of the right humerus, possibly resembling an old 
trauma, as well a small olecranon spur.  The assessment 
included chronic bursitis, and in January 1989 the RO granted 
service connection for bursitis of the right elbow with an 
olecranon spur.  

In December 1993, the veteran presented complaints of right 
wrist pain, noting a history of injury to the right elbow in 
1983, while in service.  X-ray examination revealed a 
scapholunate gap of five millimeters.  The impression was 
chronic scapholunate ligament tear.  According to a January 
1994 entry, an arthrogram confirmed a scapholunate ligament 
tear.  

A June 1995 letter from a private physician reflects that the 
veteran was seen for evaluation of right wrist pain and that 
the veteran provided a history of twisting his wrist in 1985 
after which he experienced intermittent wrist pain.  The 
physician indicated that x-ray examination revealed a visi 
collapse pattern of the scaphoid lunate area and a wide 
interval of about four milimeters.  The diagnosis was visi 
collapse patter following a scaphoid lunate injury.  The 
physician indicated that the veteran's diagnosis was "related 
to his initial injury in 1985."   

After the Board remanded this case for further development in 
October 1997, the RO secured additional medical opinions 
concerning the etiology of the veteran's wrist disorder.  
During a June 1998 examination the veteran provided a history 
of an injury to his right arm in 1985.  He indicated that he 
had pain in the area of the right elbow, which subsided and 
later developed pain in the right wrist.  X-ray examination 
revealed evidence of scapholunate dissociation, and the 
examiner expressed an opinion that the veteran's problem was 
related to the injury sustained in the military.  

In March 1999, the same examiner indicated that he again 
reviewed the claims file, pursuant to the RO's request.  
According to the examiner, medical records confirmed that the 
veteran sustained an injury to the wrist while in service.  
The examiner concluded that the impression and/or findings 
offered in the earlier report were not altered.  

In October 2000, the veteran underwent an examination by 
another examiner as part of an independent medical 
evaluation.  The report of that examination recites a history 
of an injury to the wrist in the 1980's.  According to the 
examiner, x-ray examination revealed separation of the 
scaphoid and lunate and subsequent relatively mild 
degenerative changes.  The impression was old ligamentous 
injury with subsequent osteoarthritis.  The examiner 
concluded that the veteran's symptoms and disability were 
related to the injury described.  According to the physician, 
the type of injury the veteran experienced in service is 
difficult to diagnose in its early stages, such injuries 
frequently are missed by the initial treating doctor, and it 
takes several years to undergo secondary changes that that 
make the original injury obvious.  

This evidence leaves no option but to conclude that the 
veteran's right wrist injury had its onset in service.  
Although service medical records do not contain findings 
pertaining to the right wrist, those records reflect that in 
June 1986, the veteran provided a history of trauma to the 
right upper extremity, during the previous year.  This 
history is confirmed to some extent by June 1986 x-ray 
findings suggesting the presence of old trauma.  This history 
provided subsequently of a right wrist injury in service is 
not inconsistent with the history later provided to examining 
physicians, and the veteran has testified that the injuries 
sustained included injury to the right wrist.  

This evidence alone suggests that the veteran may have 
suffered some level of trauma to the right wrist while in 
service, notwithstanding the lack of findings in service 
medical records pertaining to the wrist.  The theory is 
particularly plausible given the most recent observation that 
the type of injury at issue in this case typically does not 
become apparent until long after the initial trauma.  

The claims file at this point contains three medical opinions 
relating the veteran's current right wrist disability to 
trauma in service.  At least two of those physicians had the 
benefit of a review of the claims file.  The claims file 
contains no medical opinion that the veteran did not suffer 
from trauma to the wrist in service or that the veteran's 
current disability otherwise is unrelated to service.  Given 
the overwhelming evidence on the veteran's behalf, there 
exists no rationale basis for concluding that service 
connection is unwarranted for a right wrist injury.  


ORDER

Service connection for a right wrist injury is granted.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

